ELLISON, J.
The defendant was prosecuted by information for keeping a pool table without a license, contrary to section 438, Revised Statutes 1899. The trial court quashed the information and the State appealed.
The defendant insists that the record does not show a final judgment in the cause and for that reason asks that the appeal be dismissed. After reciting that the motion to quash was sustained, the record proceeds: “It is therefore ordered by the court that the jury impaneled in this cause be, and they are hereby excused *474from further service herein. Whereupon the State by its attorney files affidavit for appeal in words and figures following,” etc.
Under the authority of State v. Fraker, 141 Mo. 638, the objection is well taken and the appeal will be dismissed.
All concur.